             Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 1 of 24



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

SHAKURA COX, individually and on behalf of all
others similarly situated,
                                                 No.
                                 Plaintiff,
                                                 JURY TRIAL DEMANDED
        v.

TRUSTEES OF BOSTON UNIVERSITY,

                               Defendant.



                             CLASS ACTION COMPLAINT




010920-16/1260563 V3
             Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 2 of 24



                                                   TABLE OF CONTENTS

                                                                                                                                          Page

I.        NATURE OF ACTION .......................................................................................................1

II.       JURISDICTION AND VENUE ..........................................................................................2

III.      PARTIES .............................................................................................................................3

IV.       FACTS .................................................................................................................................5

          A.         Background ..............................................................................................................5

          B.         The Novel Coronavirus Shutdowns And Defendant’s Campus Closure .................8

          C.         Defendant’s Refusal To Issue Tuition And Fee Refunds ......................................13

V.        CLASS ACTION ALLEGATIONS ..................................................................................14

VI.       CAUSES OF ACTION ......................................................................................................18

          COUNT I BREACH OF CONTRACT.............................................................................18

          COUNT II UNJUST ENRICHMENT ..............................................................................19

          COUNT III CONVERSION .............................................................................................20

PRAYER FOR RELIEF ................................................................................................................21

JURY DEMAND ...........................................................................................................................21




010920-16/1260563 V3                                              -i-
              Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 3 of 24



         Plaintiff, SHAKURA COX, individually and on behalf of all others similarly situated, for

her Class Action Complaint against Defendant Trustees of Boston University, based upon

personal knowledge as to her own actions and based upon the investigation of counsel regarding

all other matters, complains as follows:

                                  I.       NATURE OF ACTION

         1.       This Class Action Complaint comes during a time of hardship for so many

Americans, with each day bringing different news regarding the novel coronavirus COVID-19.1

Social distancing, shelter-in-place orders, and efforts to ‘flatten the curve’ prompted colleges and

universities across the country to shut down their campuses, evict students from campus

residence halls, and switch to online “distance” learning.

         2.       Despite sending students home and closing its campus(es), Defendant continues

to charge for tuition and fees as if nothing has changed, continuing to reap the financial benefit

of millions of dollars from students. Defendant does so despite students’ complete inability to

continue school as normal, occupy campus buildings and dormitories, or avail themselves of

school programs and events. So while students enrolled and paid Defendant for a comprehensive

academic experience, Defendant instead offers Plaintiff and the Class Members something far

less: a limited online experience presented by Google or Zoom, void of face-to-face faculty and

peer interaction, separated from program resources, and barred from facilities vital to study.

Plaintiff and the Class Members did not bargain for such an experience.




    1
      Plaintiff and Plaintiff’s counsel are mindful of the severe impact of the coronavirus on all
aspects of society. Plaintiff is compelled, however, to file now to preserve her rights and those of
the proposed class. To minimize the burden on the Court and to reasonably accommodate
Defendant, Plaintiff will work with Defendant to reach an agreeable schedule for their response
to this Class Action Complaint.

                                                 -1-
010920-16/1260563 V3
              Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 4 of 24



         3.       While some colleges and universities have promised appropriate and/or

proportional refunds, Defendant excludes itself from such other institutions treating students

fairly, equitably, and as required by the law. Defendant has refused to provide any tuition or fee

refund for the Spring 2020 semester.

         4.       As a result, Defendant’s actions have financially damaged Plaintiff and the Class

Members. Plaintiff brings this action because Plaintiff and the Class Members did not receive the

full value of the services paid and did not receive the benefits of in-person instruction. They have

lost the benefit of their bargain and/or suffered out-of-pocket loss and are entitled to recover

compensatory damages, trebling where permitted, and attorney’s fees and costs.

                               II.    JURISDICTION AND VENUE

         5.       This Court has jurisdiction over the subject matter presented by this Complaint

because it is a class action arising under the Class Action Fairness Act of 2005 (“CAFA”), Pub.

L. No. 109-2, 119 Stat. 4 (2005), which explicitly provides for the original jurisdiction of the

Federal Courts of any class action in which any member of the Class is a citizen of a State

different from any Defendant, and in which the matter in controversy exceeds in the aggregate

sum of $5,000,000.00, exclusive of interest and costs. Plaintiff alleges that the total claims of

individual Class members in this action are in excess of $5,000,000.00 in the aggregate,

exclusive of interest and costs, as required by 28 U.S.C. §§ 1332(d)(2) and (6). Diversity of

citizenship exists under CAFA as required by 28 U.S.C. § 1332(d)(2)(A). Plaintiff alleges that

more than two-thirds of all of the members of the proposed Class in the aggregate are citizens of

a state other than Massachusetts, where this action is originally being filed, and that the total




                                                  -2-
010920-16/1260563 V3
              Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 5 of 24



number of members of the proposed Class is greater than 100, pursuant to 28 U.S.C.

§ 1332(d)(5)(B).2

         6.       Venue is appropriate in this District because Defendant is located within the

District of Massachusetts. And on information and belief, events and transactions causing the

claims herein, including Defendant’s decision-making regarding its refund policy challenged in

this lawsuit, has occurred within this judicial district.

                                           III.    PARTIES

         7.       Plaintiff Shakura Cox is a citizen and resident of the State of Massachusetts.

Plaintiff Cox is enrolled as a full-time graduate student in Boston University’s School of Social

Work for the Spring 2020 academic term at Defendant. Plaintiff is in good financial standing at

Defendant, having paid in whole or in combination tuition, fees, costs, and/or room and board

charges assessed and demanded by Defendant for the Spring 2020 term. Plaintiff paid Defendant

for opportunities and services that she will not receive, including on-campus education, facilities,

services, and activities.

         8.       Plaintiff enrolled at Boston University to obtain the full experience of live, in-

person courses and direct interactions with instructors and students, facilitated by small class

sizes for her program. Plaintiff chose Boston University due to the accessibility of professors and

camaraderie with her classmates in and out of the classroom. While Boston University offers

some online programs, Plaintiff purposefully did not apply to those programs.

         9.       On or about March 11, 2020, Defendant informed Plaintiff that classes would

transition to online-only classes for at least a month, from March 16 through April 13, 2020.


    2
      “Boston University serves a high number of out-of-state students, with 86% of the student
body residing outside of Massachusetts or from other countries.”
https://www.collegesimply.com/colleges/massachusetts/boston-university/students/ (last visited
April 29, 2020).

                                                   -3-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 6 of 24



Then, on March 17, 2020, Boston University informed students that classes were cancelled in

person for the remainder of the semester.

         10.      As a result, Plaintiff’s coursework has completely transitioned to online learning.

While Plaintiff’s coursework requires her to complete group projects, such projects are now

significantly harder to orchestrate. Plaintiff has been unable to connect with professors and

classmates on the same level online. Furthermore, as part of Plaintiff’s curriculum, Boston

University expects her to complete an internship requirement, currently two days per week.

However, with the pandemic, Plaintiff can no longer go to the office where she previously

completed her internship, can no longer interact in-person with her supervisors and social work

clients, and has lost such valuable educational experiences that follow and the ability to engage

in vital impromptu communications with such supervisors and clients.

         11.      With the transition to online learning, Plaintiff has experienced a decrease in the

quality and academic rigor compared to her experience in-person. Plaintiff’s ability to interact,

and the number of interactions, with professors has significantly decreased. Moreover, the

assignments and expectations of professors is less rigorous and less is expected of the students.

Such decreased assignment and reduced expectations in turn have reduced and negated the

educational experience for which Plaintiff paid Defendant.

         12.      Defendant Trustees of Boston University is an institution of higher learning

located in Boston, Massachusetts. Defendant provides Class Members with campus facilities, in-

person classes, as well as a variety of other facilities for which Defendant charged Plaintiff and

the Class Members.




                                                   -4-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 7 of 24



                                            IV.     FACTS

A.       Background

         13.      Founded in 1839, Boston University is the fourth largest private, not-for-profit,

residential research university in the United States, with over 35,000 students across over 300

programs of study.

         14.      As of June 30, 2019, Defendant’s endowment totaled over $2.3 billion and the

university ended the fiscal year with assets totaling more than $7 billion. Defendant collected

$1.164 billion in net student tuition and fees—a $64.5 million increase from the year before—

with Defendant’s total operating revenues totaling $2.17 billion. Moreover, Defendant reported a

$215.2 million positive change in net assets, with total operating revenues exceeding total

operating expenses by over $158 million.

         15.      Boston University’s first-ever fundraising campaign also concluded in September

2019, with Defendant reporting raising a total of $1.85 billion in support that established more

than 267 endowed scholarship funds, 57 endowed full professorships, and numerous gifts for the

major funding of campus capital projects over the past several years.

         16.      While many schools nationwide offer and highlight remote learning capabilities

as a primary component of their efforts to deliver educational value (see, e.g., Western

Governors University, Southern New Hampshire University, University of Phoenix-Arizona),

Defendant is not such a school.

         17.      Rather, a significant focus of Defendant’s efforts to obtain and recruit students

pertains to the campus experience it offers along with face-to-face, personal interaction with

skilled and renowned faculty and staff.

         18.      A few examples of such efforts to promote that experience follow: Boston

University emphasizes the “rigorous academics” offers, with more than 300 programs of study

                                                   -5-
010920-16/1260563 V3
            Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 8 of 24



and great academic flexibility. Moreover, the school highlights its residential campus and living

communities. And it also promotes the school’s “perfect class size” in admissions materials: “For

a University of more than 16,000 undergraduates, BU has a surprisingly small student-to-faculty

ratio—10:1. With an average class size of 27, you’ll not only meet award-winning professors,

you’ll engage with them.”

          19.     Boston University does not limit its self-promotion to academics, rather it also

promotes non-academic opportunities as part of the university experience: “You’ll do so much

more than just study here. You will get involved in any number of our 450+ student groups. So

play in a BU band, join a Broomball team, attend a BU Hockey game, get involved in Greek life,

run for BU Student Government, have coffee and conversation at the Howard Thurman Center

for Common Ground, attend a Dear Abbeys acappella show, chow down at Lobster Night—and

you’ll feel your Terrier pride in no time.”

          20.     Moreover, such experiences are not limited to Boston University’s undergraduate

population but apply to Boston University’s graduate study programs as well. For example, the

Master of Social work program promotes “a dynamic, hands-on learning experience, nestled in

the heart of vibrant Boston—a leading city for education, healthcare, and nonprofits. During two

years of study on campus, our students complete a multi-method curriculum guided by faculty

experts and dedicated practitioners that prepares each student for success in a range of social

work careers. After selecting a major, students may choose from four specialization areas or opt

to pursue one of three dual degree options.”3 As to the classroom experience, Boston University

notes the following: “The classroom is a critical component of an SSW education, as is having

the opportunity to apply your knowledge in a social work setting, which takes learning to an


    3
        http://www.bu.edu/ssw/academics/msw/ (last visited April 29, 2020).

                                                  -6-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 9 of 24



even more dynamic level. An integral and required part of the SSW experience, the field

education internship is a course that offers students practice experience with individuals,

families, groups, communities, and organizations. Internships take place in many settings where

social workers practice . . . Placements and practice courses take place concurrently, integrating

classroom and field learning. Students typically spend two or three days a week at their

internships.”4

         21.      To obtain such educational opportunities and activities, Plaintiff and the Class

Members pay, in whole or in part, significant tuition, fees, and/or room and board.

         22.      For the Spring term 2020, Defendant assesses the following: $27,360 for general

tuition, $2,740 for a dining plan, $5,360 for housing for a total of $35,440. Students also pay a

variety of fees, including but not limited to student services fees (ranging from $172 for full-time

graduate students per semester to $307 for full-time undergraduate students per semester), health

and wellness fees ($219 per semester for undergraduates and graduates), community service fees

($60 per semester for undergraduates).5

         23.      Similarly, Plaintiff’s program through the School of Social Work assesses full

time students’ tuition at $17,568 for the Spring term. Notably, the School of Social Work charges

less per credit hour for online courses than it does for regular course work. While Defendant’s

normal per-credit hour charge are assessed at $1,098 per credit normally, it reduces the credit

hour charge by approximately 23% to $850 for online MSW courses.6




    4
      https://www.bu.edu/ssw/academics/field/ (last visited April 29, 2020).
    5
      https://www.bu.edu/reg/registration/tuition-fees/ (last visited April 29, 2020).
    6
      Id.

                                                   -7-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 10 of 24



B.       The Novel Coronavirus Shutdowns And Defendant’s Campus Closure

         24.      On December 31, 2019, governmental entities in Wuhan, China confirmed that

health authorities were treating dozens of cases of a mysterious, pneumonia-like illness. Days

later, researchers in China identified a new virus that had infected dozens of people in Asia,

subsequently identified and referred to as the novel coronavirus, or COVID-19.

         25.      By January 21, 2020, officials in the United States were confirming the first

known domestic infections of COVID-19.

         26.      Due to an influx of thousands of new cases in China, on January 30, 2020, the

World Health Organization officially declared COVID-19 as a “public health emergency of

international concern.”

         27.      By March 11, 2020, the World Health Organization declared COVID-19 a

pandemic.

         28.      Travel and assembly restrictions began domestically in the United States on

March 16, 2020, with seven counties in the San Francisco, California area announcing shelter-in-

place orders. Other states, counties, and municipalities have followed the shelter-in-place orders

and as of April 6, 2020, 297 million people in at least 38 states, 48 counties, 14 cities, the District

of Columbia, and Puerto Rico are being urged or directed to stay home.

         29.      As it relates to this suit, on March 10, 2020, Massachusetts Governor Charlie

Baker declared a state of emergency, giving local officials more flexibility to respond to the

Coronavirus outbreak.

         30.      The next day, on or about March 11, 2020, Boston University effectively closed

its campus and classes, migrating all or substantially all classes online for the period of March 16

through April 13, 2020. As noted in correspondence to students from Boston University’s

President Robert Brown titled “Letter to the Community on Coronavirus”:

                                                  -8-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 11 of 24



         “Due to the increased spread of the coronavirus throughout the United States and around
         the world, we have decided to make the following changes, effective Monday, March
         16, 2020 until Monday, April 13, 2020:

         1.       Undergraduate, graduate, and BU Academy classes on the Charles River and
                  Medical Campuses will not meet in-person; course content and instruction will
                  be moved online and classes will meet remotely at their regularly scheduled
                  times. Students with questions about courses or academic accommodations should
                  contact their professors directly.

         2.       We strongly advise that students who are not presently on campus do not
                  return to campus at the conclusion of spring break. We have a large number of
                  students on campus during the break, and we encourage those students to consider
                  going home, if possible. However, our residences and dining halls will remain
                  open during this period for those who choose to stay on campus or are unable to
                  return to their homes.

         3.       The University will not hold any non-academic gatherings or meetings; only
                  activities for research with fewer than 10 participants will be permitted.

         4.       All domestic and international travel by faculty, staff, and students,
                  supported by funds administered by the University, is suspended.”7

(Emphasis in original.)

         31.      In doing so, President Brown stressed the importance of in-person educational

experiences: “Discontinuing in-person instruction is a difficult decision, as it interrupts an

essential element of our learning community, the interactions that occur in our classrooms,

laboratories, and studios. We recognize that this will cause significant disappointment to many

students, faculty, and staff.”8 (Emphasis added.)

         32.      A week later, on March 17, 2020, President Brown informed students that the

remainder of the semester would be limited to online only and that students would be requested




    7
      https://www.bu.edu/president/letter-to-the-community-on-coronavirus-followup/ (last
visited April 29, 2020).
    8
      Id.

                                                 -9-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 12 of 24



to vacate campus residential facilities, as noted in correspondence to students titled “Message

from President Brown, COVID-19 Update”:

         “This last month we have experienced unprecedented uncertainty as Boston University
         and the rest of the world have confronted the spread of COVID-19. It has been amazing
         to watch our students, faculty, and staff quickly adapt to changes in the way we live and
         teach, especially the extraordinary efforts needed to take our courses online. Knowing
         that online delivery is not a substitute for living and learning in our academic
         community, we have held open the hope that we might be able to safely return to in-
         person instruction in the second half of April. This hope now seems to be unrealistic,
         and thus I am making a number of decisions today. To safeguard you and our
         community, I am announcing that:

                  •      All classes and examinations for the remainder of the spring semester will
                         be held remotely.

                  •      We ask all our undergraduate students to leave Boston University
                         residences and return home by Sunday, March 22, or sooner if possible.
                         We understand that going home is not possible for everyone; please see
                         the instructions below if you need an exception.”9

(Emphasis added.)

         33.      Though the reasons for such closures are justified, the fact remains that such

closures and cancellations present significant loss to Plaintiff and the Class Members as even

Defendant’s own communications recognize.

         34.      College students across the country have offered apt descriptions of the loss they

have experienced as a result of the pandemic, highlighting the disparity between students’

bargained for educational experience and the experience that colleges and universities, including

Defendant, now provide.

         35.      For example, as reported in The Washington Post, one student “wonders why he

and others . . . are not getting at least a partial tuition refund. Their education, as this school year




   9
     https://www.bu.edu/president/message-from-president-brown-covid-19-update/ (last visited
April 29, 2020).

                                                  -10-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 13 of 24



ends in the shadow of a deadly pandemic, is nothing like the immersive academic and social

experience students imagined when they enrolled. But tuition remains the same: $27,675 per

semester . . . ‘Our faculty are doing a good job of working with us,’ said Patel, 22, who is from

New Jersey. ‘But at the end of the day, it’s not the same as in-person learning . . . . It shouldn’t

just be a part of the business model where, no matter what happens, you have to pay the same

amount. The cost needs to reflect some of the realities.’”10

         36.      As another example, as reflected in a Change.org petition, with nearly 5,000

supporters, students at another major university highlight the loss experienced by students: “As a

result of the COVID-19 global pandemic crisis, Governor Pritzker has declared a state of

emergency in Illinois. In response, Northwestern University made the sensible decision to offer

all Spring 2020 courses online for the start of the quarter and will likely extend this to the rest of

the quarter as the situation worsens. While this is certainly the right call to ensure the health and

safety of all students, Northwestern's tuition and fees do not accurately reflect the value lost by

switching to online education for potentially an entire term. For the following reasons, we are

seeking a partial refund of tuition and full refund of room and board for the Spring 2020 quarter.

Since Northwestern is a top private university, the estimated annual cost of attendance of

$78,654 goes towards a comprehensive academic experience that cannot be fully replicated

online. Due to the COVID-19 crisis, students paying for the Northwestern experience will no

longer have access to invaluable face-to-face interaction with faculty, resources necessary for

specific programs, and access to facilities that enable learning.”11




    10
      https://www.washingtonpost.com/education/2020/04/16/college-students-are-rebelling-
against-full-tuition-after-classes-move-online/.
   11
      https://www.change.org/p/northwestern-university-tuition-fees-reduction-for-spring-2020.

                                                 -11-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 14 of 24



         37.      Another university’s student newspaper reflects another example: “At this time,

most of the campus and dorms need not be rigorously maintained. No events will be held, nor

speakers hosted. The world-class education that consists in having opportunities to work and

interact with academics and peers (not to mention the vast numbers of innovators, creators,

doctors, organizers, and more that congregate on our campus) will no longer be provided.”12

         38.      Boston University students echo these efforts. Boston University students via a

Change.org petition with over 2,100 signatures, are seeking a partial refund of spring semester

tuition noting:

         “[T]he students of this university also accept the high cost of attendance to make use of
         its world-class facilities and receive its uniquely-prestigious and comprehensive
         educational experience in the heart of Boston, to which our access is ultimately
         diminished by the move to an online format. This is why we believe we should be
         partially refunded for tuition in a way which accurately represents the changes made to
         the student experience in response to the COVID-19 pandemic; additionally, students not
         returning to campus after March 16th will not be utilizing university housing and dining
         resources during the latter portion of the semester and should not be financially
         responsible for room and board past March 6th, the last day of classes before Spring
         Break.

         ***
         While exact numbers can and should be a discussion between the student body and
         administration, the movement for student-sided refunds is to simply ensure that refunds
         are given, and that when they are, they actively prioritize representing changes to the
         student experience. This means a refund policy on tuition which prioritizes accurately
         reflecting changes to students’ educational experience (and actually puts the refund in
         students’ hands) rather than minimizing the amount refunded, and a refund policy on
         room & board which strictly represents students’ actual periods of use rather than
         university-sided logistics which ultimately preserve university resources during a time of
         reasonably greater spending.”13

         39.      Similarly, as one student noted in Boston University’s independent student

newspaper The Daily Free Press: “I just think expecting students to pay tuition in full for classes


    12
       https://www.chicagomaroon.com/article/2020/3/19/uchicago-lower-tuition-spring-2020/.
    13
       https://www.change.org/p/boston-university-organize-for-student-sided-partial-tuition-
refunds-at-boston-university-the-50-33-plan (last visited April 29, 2020).

                                                 -12-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 15 of 24



being held online is unreasonable, especially given that so many of us are unsure about whether

we’ll be financially able to attend college in the fall. Many of us are worried about our parents

losing their jobs, or are ourselves unable to work due to social distancing measures or health

conditions. This pandemic is incredibly destabilizing and I think colleges should do more for

their students to make this time less terrifying.”14

          40.     The Daily Free Press also highlighted another Boston University student’s

explanation of the detrimental impact on students by the shift to online courses:

          Jasmine Gordon, a senior in the College of Arts and Sciences, said she thinks tuition
          should have seen some refunding as well.

          “I personally feel as though tuition encompasses so much,” Gordon said. “I think face to
          face interaction is far more valuable than anything else at BU. I know myself and a few
          other students who are watching. We’re not going to Zoom every day. We aren’t talking
          to our professors every day. We get into the emails and we’re watching old, pre-recorded
          lectures.”

          She also said that her lab courses have declined in quality.

          “My labs have been cut short,” Gordon said. “Skills that I would have acquired had we
          had class are no longer available to me and instead are being substituted for more work,
          which is even more frustrating given the circumstances.”15

C.        Defendant’s Refusal To Issue Tuition And Fee Refunds

          41.     Given Defendant’s transition to online classes and COVID-19 concerns,

Defendant asked students to vacate student housing as soon as possible and no later than March

22, 2020.




     14
       https://dailyfreepress.com/2020/04/14/canceled-boston-university-should-partially-refund-
our-tuition-money/ (last visited April 29, 2020).
    15
       Melissa Ellin, Students to receive partial refunds for Spring semester, The Daily Free Press
(April 4, 2020), available at https://dailyfreepress.com/2020/04/04/students-to-receive-partial-
refunds-for-spring-semester/ (last visited April 29, 2020).

                                                  -13-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 16 of 24



         42.      While Defendant has agreed to prorate room and board charges as of March 22,

2020, it has not agreed to do the same to tuition or mandatory fees.

         43.      Rather, Defendant announced tuition will remain the same for the Spring 2020

term because “classes are continuing for the remainder of the semester via remote instruction.”

         44.      It does so notwithstanding its recognition that “online delivery is not a substitute

for living and learning in our academic community.”

         45.      Defendant has also refused to give a prorated refund for fees paid for student

services students cannot use because those services were curtailed, eliminated, or because the

student followed the university’s instruction to leave the campus and return home. As Defendant

explains: “There will be no adjustments or account credits for mandatory fees. Under the

direction of the Dean of Students, funds collected through the Community Service Fee are

allocated directly to support student organizations, programs, and services.”

                             V.      CLASS ACTION ALLEGATIONS

         46.      Plaintiff sues under Rule 23(a), (b)(2)(1), and Rule 23(b)(3) of the Federal Rules

of Civil Procedure, on behalf of herself and a Class defined as follows:

                  All persons enrolled at Defendant for the Spring 2020 term who
                  paid Defendant, in whole or in part, tuition, fees, and/or room and
                  board for in-person instruction and use of campus facilities, but
                  were denied use of and/or access to in-person instruction and/or
                  campus facilities by Defendant.

Excluded from the Class is Defendant, any entity in which Defendant has a controlling interest,

and Defendant’s legal representatives, predecessors, successors, assigns, and employees. Further

excluded from the Class is this Court and its employees. Plaintiff reserves the right to modify or

amend the Class definition including through the creation of sub-classes if necessary, as

appropriate, during this litigation.



                                                   -14-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 17 of 24



         47.      The definition of the Class is unambiguous. Plaintiff is a member of the Class

Plaintiff seeks to represent. Class Members can be notified of the class action through contact

information and/or address lists maintained in the usual course of business by Defendant.

         48.      Per Rule 23(a)(1), Class Members are so numerous and geographically dispersed

that their individual joinder of all Class Members is impracticable. The precise number of Class

members is unknown to Plaintiff but may be ascertained from Defendant’s records, however,

given the thousands of students enrolled at Defendant in a given year, that number greatly

exceeds the number to make joinder possible. Class Members may be notified of the pendency of

this action by recognized, Court-approved notice dissemination methods, which may include

U.S. Mail, electronic mail, Internet postings, and/or published notice.

         49.      Defendant has acted or refused to act on grounds generally applicable to Plaintiff

and the Class Members, making appropriate final injunctive relief and declaratory relief

regarding the Class under Rule 23(b)(2).

         50.      Consistent with Rule 23(a)(2), Defendant engaged in a common course of conduct

giving rise to the legal rights sought to be enforced by the Class Members. Similar or identical

legal violations are involved. Individual questions pale by comparison to the numerous common

questions that predominate. The injuries sustained by the Class Members flow, in each instance,

from a common nucleus of operative facts—Defendant’s campus closure and student evictions,

its complete transition to online classes, and Defendant’s refusal to fully refund tuition, fees,

and/or room and board.

         51.      Additionally, common questions of law and fact predominate over the questions

affecting only individual Class Members under Rule 23(a)(2) and Rule 23(b)(3). Some of the

common legal and factual questions include:



                                                  -15-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 18 of 24



                  a.     Whether Defendant engaged in the conduct alleged;

                  b.     Whether Defendant has a policy and/or procedure of denying refunds, in

                         whole or in part, to Plaintiff and the Class Members;

                  c.     Whether Defendant breached identical contracts with Plaintiff and the

                         Class Members;

                  d.     Whether Defendant violated the common law of unjust enrichment;

                  e.     Whether Defendant converted Plaintiff and the Class Members refunds

                         and/or rights to refunds; and

                  f.     The nature and extent of damages and other remedies to which the conduct

                         of Defendant entitles the Class Members.

         52.      The Class Members have been damaged by Defendant through its practice of

denying refunds to Class Members.

         53.      Plaintiff’s claims are typical of the claims of the other Class Members under Rule

23(a)(3). Plaintiff is a student enrolled at Defendant in the Spring 2020 term. Like other Class

Members, Plaintiff was instructed to leave Defendant’s campus, forced to take online classes,

and has been completely or partially denied a refund for tuition and/or fees.

         54.      Plaintiff and Plaintiff’s counsel will fairly and adequately protect the interests of

the Class as required by Rule 23(a)(4). Plaintiff is familiar with the basic facts that form the

bases of the Class Members’ claims. Plaintiff’s interests do not conflict with the interests of the

other Class Members she seeks to represent. Plaintiff has retained counsel competent and

experienced in class action litigation and intends to prosecute this action vigorously. Plaintiff’s

counsel has successfully prosecuted complex class actions, including consumer protection class




                                                   -16-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 19 of 24



actions. Plaintiff and Plaintiff’s counsel will fairly and adequately protect the interests of the

Class Members.

         55.      The class action device is superior to other available means for the fair and

efficient adjudication of the claims of Plaintiff and the Class Members under Rule 23(b)(3). The

relief sought per individual members of the Class is small given the burden and expense of

individual prosecution of the potentially extensive litigation necessitated by the conduct of

Defendant. It would be virtually impossible for the Class Members to seek redress individually.

Even if the Class Members themselves could afford such individual litigation, the court system

could not.

         56.      In addition, under Rule 23(b)(3)(A), individual litigation of the legal and factual

issues raised by the conduct of Defendant would increase delay and expense to all parties and to

the court system. The class action device presents far fewer management difficulties and

provides the benefits of a single, uniform adjudication, economies of scale, and comprehensive

supervision by a single court.

         57.      Under Rule 23(b)(3)(C), it is desirable to concentrate the litigation of the claims

of Plaintiff and the Class Members in this forum given that Defendant is located within this

judicial district and discovery of relevant evidence will occur within this district.

         58.      Given the similar nature of the Class Members’ claims and the absence of

material differences in the state statutes and common laws upon which the Class Members’

claims are based, a nationwide Class will be easily managed by the Court and the parties per

Rule 23(b)(3)(D).




                                                  -17-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 20 of 24



                                    VI.     CAUSES OF ACTION

                                               COUNT I

                                     BREACH OF CONTRACT

         59.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         60.      Plaintiff and the Class Members entered into identical, binding contracts with

Defendant.

         61.      Under their contracts with Defendant, Plaintiff and the members of the Class paid

Defendant tuition and/or fees for Defendant to provide in-person instruction and services and

access to Defendant’s facilities.

         62.      Plaintiff and the Class Members have fulfilled all expectations, having paid

Defendant for all Spring 2020 term financial assessments.

         63.      However, Defendant has breached such contracts, failed to provide those services,

and/or has not otherwise performed as required by the contract between Plaintiff and the Class

Members and Defendant. Defendant has moved all classes to online classes, has restricted or

eliminated Plaintiff and the Class Members’ ability to access university facilities, and/or has

evicted Class Members from campus housing. In doing so, Defendant has and continues to

deprive Plaintiff and the Class Members from the benefit of their bargains with Defendant.

         64.      Plaintiff and the Class Members have been damaged as a direct and proximate

result of Defendant’s breach.

         65.      Plaintiff are entitled to damages, including but not limited to tuition refunds, fee

refunds, and/or room and board refunds.




                                                   -18-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 21 of 24



                                               COUNT II

                                      UNJUST ENRICHMENT

         66.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         67.      At all times relevant hereto, Plaintiff and the Class Members directly conferred

non-gratuitous benefits on Defendant, i.e., monetary payments for tuition and/or fees, so that

Plaintiff and the Class Members could avail themselves of in-person educational opportunities

and utilize campus facilities, including campus buildings and dormitories.

         68.      Defendant knowingly accepted the benefits conferred upon it by Plaintiff and the

Class Members.

         69.      Defendant appreciated or knew of the non-gratuitous benefits conferred upon it by

Plaintiff and members of the Class.

         70.      Defendant accepted or retained the non-gratuitous benefits conferred by Plaintiff

and members of the Class with full knowledge and awareness that because of Defendant’s unjust

and inequitable actions, Plaintiff and members of the Class are entitled to refunds for tuition,

fees, and/or room and board.

         71.      Retaining the non-gratuitous benefits conferred upon Defendant by Plaintiff and

members of the Class under these circumstances made Defendant’s retention of the non-

gratuitous benefits unjust and inequitable.

         72.      Because Defendant’s retention of the non-gratuitous benefits conferred by

Plaintiff and members of the Class is unjust and inequitable, Plaintiff and members of the Class

are entitled to and seek disgorgement and restitution of the benefits unjustly retained, whether in

whole or in part, including through refunds for tuition, fees, and/or room and board



                                                  -19-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 22 of 24



                                              COUNT III

                                            CONVERSION

         73.      Plaintiff restates and re-alleges, and incorporates herein by reference, the

preceding paragraphs as if fully set forth herein.

         74.      Plaintiff and the other members of the Class have an undisputed right to receive

educational services, activities, and access Defendant’s facilities for the Spring 2020 term.

Plaintiff and the Class Members obtained such rights by paying Defendant tuition, fees, and/or

room and board and by otherwise remaining in good standing with Defendant.

         75.      Defendant wrongfully exercised control over and/or intentionally interfered with

the rights of Plaintiff and members of the Class by effectively closing its campus to in-person

education and switching to an online-only format, discontinuing paid-for services, and evicting

students from campus housing. All the while Defendant has unlawfully retained the monies

Plaintiff and the Class Members paid Defendant, as well as barred Plaintiff from Defendant’s

facilities.

         76.      Defendant deprived Plaintiff and the other Class Members of the rights and

benefits for which they paid Defendant tuition, fees, and/or room and board.

         77.      Plaintiff and/or Class Members have requested and/or demanded that Defendant

issue refunds.

         78.      Defendant’s interference with the rights and services for which Plaintiff and

members of the Class paid damaged Plaintiff and the members of the Class, in that they paid for

rights, benefits, services, and/or facility access, but Defendant has deprived Plaintiff and

members of the Class of their rights, benefits, services, and/or facility access.




                                                  -20-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 23 of 24



                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and Class Members request that the Court enter an order or

judgment against Defendant including:

         A.       Certification of the action as a Class Action under Rules 23(b)(2) and 23(b)(3) of

the Federal Rules of Civil Procedure, and appointment of Plaintiff as Class Representative and

her counsel of record as Class Counsel;

         B.       Damages in the amount of unrefunded tuition and/or fees;

         C.       Actual damages and all such other relief as provided under the law;

         D.       Pre-judgment and post-judgment interest on such monetary relief;

         E.       Other appropriate injunctive relief as permitted by law or equity, including an

order enjoining Defendant from retaining refunds for tuition, fees, and/or room and board;

         F.       The costs of bringing this suit, including reasonable attorney’s fees; and

         G.       All other relief to which Plaintiff and members of the Class may be entitled by

law or in equity.

                                           JURY DEMAND

         Plaintiff demands trial by jury on her own behalf and on behalf of Class Members.




                                                  -21-
010920-16/1260563 V3
           Case 1:20-cv-10834-RGS Document 1 Filed 04/30/20 Page 24 of 24



Dated: April 30, 2020                  Respectfully submitted,

                                       By: /s/ Kristie LaSalle______________________
                                       Kristie LaSalle (BBO #692891)
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                       55 Cambridge Parkway, Suite 301
                                       Cambridge, MA 02142
                                       (617) 482-3700
                                       kristiel@hbsslaw.com

                                       Steve W. Berman (Pro Hac Vice Forthcoming)
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                       1301 Second Avenue, Suite 2000
                                       Seattle, WA 98101
                                       (206) 623-7292
                                       steve@hbsslaw.com

                                       Daniel J. Kurowski (Pro Hac Vice Forthcoming)
                                       Whitney K. Siehl (Pro Hac Vice Forthcoming)
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                       455 N. Cityfront Plaza Dr., Suite 2410
                                       Chicago, IL 60611
                                       (708) 628-4949
                                       dank@hbsslaw.com
                                       whitneys@hbsslaw.com

                                       Andrew Levetown
                                       IVEY & LEVETOWN, LLP
                                       6411 Ivy Lane, Suite 304
                                       Greenbelt, MD 20770
                                       (703) 618-2264
                                       asl@iveylevetown.com

                                       Attorneys for Plaintiff, individually and on behalf of
                                       all others similarly situated




                                        -22-
010920-16/1260563 V3
